Citation Nr: 0831100	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  04-41 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a left knee injury, status post 
meniscectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and N.B., observer




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
September 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection for 
residuals of a left knee injury, and assigned a 10 percent 
initial rating.  The veteran initiated and perfected an 
appeal of this initial rating determination.  

This appeal also arises from a May 2006 rating decision which 
denied the veteran service connection for tinnitus.  He also 
initiated and perfected an appeal of that decision.  

In September 2007, the veteran testified before the 
undersigned Acting Veterans Law Judge, seated at the RO.  A 
copy of the transcript of that hearing is in the claims file.


FINDINGS OF FACT

1.  Competent evidence has been submitted establishing the 
veteran has a current diagnosis of bilateral tinnitus 
resulting from acoustic trauma sustained during military 
service.  

2.  The veteran's residuals of a left knee injury, status 
post meniscectomy, include pain, tears of the medial meniscus 
and anterior cruciate ligament, and moderate laxity of the 
left knee joint, without limitation of motion or bony 
abnormality.  

CONCLUSIONS OF LAW

1.  The award of service connection for bilateral tinnitus is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

2.  A 20 percent initial rating, but not higher, for the 
veteran's left knee injury, status post meniscectomy is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5256-63 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claims that he 
currently has tinnitus as a result of his military service.  
He also maintains that his service-connected knee disability 
is worse than that reflected by the currently assigned 10 
percent disability rating.  

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

With regard to the tinnitus disability on appeal, the Board 
finds that the duties under the VCAA to notify and assist 
have been substantially satisfied.  To the extent that there 
may be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this issue given 
the favorable nature of the Board's decision with regard to 
the issue of entitlement to service connection for tinnitus.

With regard to the knee disability, the veteran is 
challenging the initial evaluation and effective date 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  In the present case, the veteran was notified by 
letter dated in June 2002 of the information and evidence 
necessary to substantiate a claim or service connection.  
Subsequently, in a December 2002 rating decision, service 
connection for a left knee disability was warranted.  Thus, 
VA's duty to notify in this case has been satisfied. 

More specifically, the VCAA duty to notify was satisfied by 
way of a June 2002 letter sent to the appellant that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim(s) and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit any evidence in his possession to the AOJ as soon as 
possible.  Subsequent to that letter, in a December 2002 
rating decision, service connection for a left knee 
disability was granted.  The veteran disagreed with the 
disability rating assigned to the left knee disability, and 
pursued this appeal.  In a March 2006 letter, he was later 
advised of how VA assigns disability ratings and effective 
dates.  Moreover, in an April 2007 letter, he was told of 
specific types of evidence he could submit to show that his 
knee disability increased in severity.  This letter was 
accompanied by an attachment called "What the Evidence Must 
Show" that carefully explained the elements required for 
establishing a higher rating.  The attachments explained the 
types of evidence that VA considers in assigning ratings, 
which includes medical evidence, statements from people who 
witnessed how the disability affects the veteran, and 
statements from employers.  Each of the letters (June 2002, 
March 2006, and April 2007) specifically requested that the 
veteran provide VA with or identify any other additional 
evidence that could help substantiate the claim, including 
complete authorizations to obtain VA and private medical 
evidence.  The April 2007 letter was followed by a 
readjudication in a supplemental statement of the case, 
issued in June 2007.

The Board also finds that all necessary development has been 
accomplished.  The RO has obtained all identified private and 
VA outpatient treatment records.  Moreover, the veteran was 
afforded several VA examinations, as discussed in greater 
detail below.  While the veteran has submitted additional 
evidence directly to the Board, without consideration by the 
agency of original jurisdiction, he also submitted a waiver 
of such consideration, allowing the Board to consider this 
evidence in the first instance.  38 C.F.R. § 20.1304(c).  
Additionally, the veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Acting Veterans Law Judge.  At that hearing, the 
veteran testified as to how his knee symptoms affected his 
daily life.  (Transcript at 4).  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Having satisfied the duties to notify and assist under the 
VCAA, the Board will proceed with appellate review.

II. Service connection - Tinnitus

The veteran seeks service connection for tinnitus.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The Board notes first that the veteran contends he was 
exposed to acoustic trauma as a result of his occupation 
during military service.  Specifically, he has stated he 
worked with naval aircraft aboard an aircraft carrier, 
exposing him to jet engines and related high levels of noise 
exposure.  Review of military records confirms the veteran 
both served in naval aviation and naval aviation materials 
management, and was stationed aboard the U.S.S. America 
during military service as a member of Naval Attack Squadron 
(ATKRON) 34.  Thus, the Board concedes as verified the 
veteran's claims of exposure to such acoustic trauma as jet 
engines during military service.  

Subsequent to service, the veteran sought treatment for loss 
of hearing acuity on several occasions.  He also reported 
ringing or "popping" in his ears.  For example, an April 
1997 report of private examination stated "[the veteran] 
complains of popping in his left ear over 10 years."  
Tinnitus was also noted on private examination in November 
2003, which the veteran dated back to military service.  The 
examiner noted that the veteran presented with complaints of 
decreased hearing since military service, with "associated 
tinnitus."  On VA examination in October 2006, a history of 
tinnitus was noted, and bilateral tinnitus was diagnosed.  
The onset of the veteran's tinnitus was noted to be during 
military service, as a result of an incident when his hearing 
protection became dislodged near an active jet engine.  The 
examiner further noted that the veteran had noise-induced 
hearing loss in the left ear, and such hearing loss "is 
sometimes related to tinnitus," although the examiner was 
not able to provide a medical nexus opinion without resort to 
speculation.  

After reviewing the totality of the record, the Board finds 
that the evidence supports entitlement to service connection 
for tinnitus.  The record contains evidence that the veteran 
was exposed to acoustic trauma in service, as discussed 
above.  In 1997, the veteran complained to his private 
physician that he had experienced tinnitus for ten years, 
which covers the period since he was discharged from service.  
The veteran also testified that he has experienced tinnitus 
since military service.  See 38 C.F.R. § 3.303(b).  He is 
competent to testify as to such symptoms, and the Board finds 
his statements credible and consistent with his military 
service, and also consistent with the statements made by the 
audiologists he has seen for treatment.  Resolving any 
remaining doubt in favor of the veteran, the Board finds that 
service connection for tinnitus is granted.  38 U.S.C.A. 
§ 5107(b).

III. Increased rating - Left knee

The veteran seeks an initial rating in excess of 10 percent 
for residuals of a left knee injury, status post 
meniscectomy.  Disability evaluations are based upon the 
average impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (West 2002).  However, when the assignment of 
initial ratings is under consideration, the level of 
disability in all periods since the effective date of the 
grant of service connection must be taken into account.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in 
which a reasonable doubt arises as to the appropriate degree 
of disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2007).  

The veteran has been awarded a 10 percent disability rating 
for his left knee disability, effective from September 20, 
2001.  He has also been awarded a temporary total rating for 
convalescence purposes under 38 C.F.R. § 4.30, commencing 
October 2, 2001.  Effective December 1, 2001, his disability 
rating for his left knee disorder returned to 10 percent.  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Regarding knee disabilities, the Board notes that on 
September 17, 2004, the VA General Counsel issued VA General 
Counsel Opinion (VAOPGCPREC) 9-2004, which held that a 
veteran can receive separate ratings under Diagnostic Code 
5260 (limitation of flexion), and Diagnostic Code 5261 
(limitation of extension) for disability of the same joint.  
The Board is also cognizant of VAOPGCPREC 23- 97, which holds 
that in certain cases where the veteran has both limitation 
of motion and instability of the affected knee joint, 
separate compensable ratings may be assigned without 
violating 38 C.F.R. § 4.14, the regulation against 
pyramiding.  

In addition, VA's General Counsel considered the situation in 
which a knee disability that was evaluated under Diagnostic 
Code 5259 was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of analysis, it was assumed that 
Diagnostic Code 5259 did not involve limitation of motion.  
Given the findings of osteoarthritis, the General Counsel 
stated that the availability of a separate evaluation under 
Diagnostic Code 5003 in light of §§ 4.40, 4.45, 4.59 must be 
considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).  Absent x-ray findings of arthritis, limitation 
of motion should be considered under Diagnostic Codes 5260 
and 5261.  The claimant's painful motion may add to the 
actual limitation of motion so as to warrant a rating under 
Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  

In the present case, the veteran has been awarded a 10 
percent initial rating under Diagnostic Code 5259, for 
symptomatic residuals of removal of the semilunar cartilage, 
which has been rated by analogy under Diagnostic Code 5257.  
See 38 C.F.R. §§ 4.20, 4.27 (2007).  Diagnostic Code 5259 
provides a maximum schedular rating of 10 percent for 
symptomatic residuals of surgical removal of the semilunar 
cartilage, and Diagnostic Code 5257 provides ratings between 
10 and 30 percent based on impairment of the knee due to 
recurrent subluxation and/or lateral instability.  A 10 
percent rating is awarded under Diagnostic Code 5257 for 
slight impairment, a 20 percent rating is awarded for 
moderate impairment, and a 30 percent rating is awarded for 
severe impairment.  38 C.F.R. §§ 4.71a, Diagnostic Codes 
5257, 5259 (2007).  

Limitation of motion of the knee is evaluated under 
Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, 
a 10 percent rating is assigned for flexion limited to 45 
degrees, a 20 percent rating is assigned for flexion limited 
to 30 degrees, and a 30 percent rating is assigned for 
flexion limited to 15 degrees.  Pursuant to Diagnostic Code 
5261, a 10 percent rating will be assigned for extension of 
the knee limited to 10 degrees, a 20 percent rating is 
assigned for extension limited to 15 degrees, a 30 percent 
rating for limitation to 20 degrees, and a 40 percent rating 
for limitation to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (2007).  

VA orthopedic examination was afforded the veteran in July 
2002.  A history of left knee injury in service, with 
meniscectomy in September 2001, was noted.  The veteran 
reported progressively increasing pain in the left knee, as 
well as a feeling of looseness.  On objective examination he 
walked without a limp, and his left knee was without 
effusion.  Range of motion tested indicated flexion to 135 
degrees, and extension to 0 degrees, both without pain.  His 
medial collateral ligament was stable, but the anterior 
cruciate ligament was very lax, with positive Lachman's and 
drawer's tests.  

In an October 2002 VA examination, the veteran presented with 
pain and instability in the left knee.  On objective 
examination, the veteran walked without a limp, and could do 
a deep knee bend.  Range of motion was from 10 to 130, with 
no pain.  There was no effusion or tenderness in the knee.  
There was a positive Lachman and drawer sign (mild), and 
slight laxity of the medial collateral ligament.  The 
examiner noted developmental recurvatum in the knee, and 
commented that there was no instability, other than what was 
developmental in the left knee.  

Another VA orthopedic examination was afforded the veteran in 
May 2007.  He again reported left knee pain, buckling, and 
instability, without locking.  His pain worsened with 
activity.  On physical examination his left knee was without 
swelling, deformity, or cellulitis.  Slight instability was 
noted on anterior drawer's test, and valgus instability was 
also observed.  Range of motion testing indicated flexion to 
140 degrees and extension to 0 degrees.  Repetitive motion 
did not result in any additional loss of function due to such 
factors as pain, fatigue, or lack of coordination.  Patellar 
grind test was positive, and muscle strength was 5/5.  
McMurray's test was negative.  A December 2006 MRI study of 
the left knee confirmed a tear of the medial meniscus, as 
well as a partial anterior cruciate ligament tear.  The final 
impression was of a left knee strain/sprain, status post 
meniscectomy, with instability of the left knee.  

VA outpatient medical treatment records regarding the 
veteran's left knee have also been associated with the 
record.  An October 2007 clinical notation indicated his left 
knee was without effusion, warmth, limitation of motion, 
crepitus, or erythema as of that date.  His gait was within 
normal limits, and his range of motion was full.  However, he 
was positive for moderate laxity to both valgus and varus 
movement.  A September 2007 X-ray was also reviewed, and was 
found to reflect very mild narrowing of the medial 
compartment, possibly indicative of early osteoarthritis.  He 
was otherwise without fracture or dislocation of the bony 
structures of the left knee joint.  

Private medical records regarding the veteran's left knee 
have also been obtained and reviewed.  A September 2001 
report of examination and treatment noted the veteran had 
tenderness over the medial joint line, as well as a positive 
McMurray's sign and moderate effusion.  Prior MRI studies of 
the left knee confirmed a tear of the medial meniscus, and 
surgery was recommended.  Later that same month, he was seen 
by another private physician for possible left knee surgery.  
He reported frequent and severe left knee pain, for which he 
took pain medication, but denied any locking, buckling, or 
giving way of the knee.  His gait was slightly antalgic, but 
no effusion was observed.  Range of motion was full for both 
extension and flexion.  Lachman's and drawer's tests were 
negative, and the medial and lateral collateral ligaments 
were found to be stable.  Muscle strength, deep tendon 
reflexes, and circulation were all within normal limits.  A 
left knee partial medial meniscectomy was scheduled, and 
performed at a private hospital on October 2, 2001.  No 
complications were noted, and 2-4 weeks of convalescence was 
recommended.  Post-operative clinical records indicate the 
veteran had a normal recovery, and was able to return to 
normal activities after several weeks.  

At his September 2007 personal hearing, the veteran testified 
that his left knee disability resulted in sufficient pain to 
impair his daily activities.  While he had surgical repair of 
his left knee in 2001, he testified he continued to 
experience pain and instability of the left knee joint.  

After considering the totality of the record, the Board finds 
that a 20 percent initial rating, based on moderate 
impairment of the left knee due to recurrent subluxation 
and/or lateral instability, is warranted.  Private medical 
evidence dating to September 2001, prior to his meniscectomy, 
confirms tears in the medial meniscus of the left knee, 
resulting in the need for surgical intervention.  Even after 
his 2001 operation, VA examinations in July 2002 and May 2007 
confirmed laxity in the anterior cruciate ligament, resulting 
in reported pain and instability.  Tears in both the medial 
meniscus and the anterior cruciate ligament were also 
confirmed on VA MRI in December 2006, and in October 2007, 
his laxity in the left knee was noted to be moderate.  After 
weighing the totality of the record, and in light of 
38 C.F.R. §§ 4.3 and 4.7, the Board finds a 20 percent 
initial rating is warranted under Diagnostic Code 5257.  
Additionally, inasmuch as a 20 percent evaluation reflects 
the highest degree of impairment shown since the date of the 
grant of service connection for a left knee disability, such 
a rating, and no higher, is warranted from the effective date 
of the grant of service connection.  See Fenderson, supra.  
In assigning a 20 percent rating, the Board finds that this 
rating contemplates the veteran's complaints of functional 
loss due to pain, weakness, fatigability, and incoordination.  
See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

While a finding of moderate impairment is warranted, the 
preponderance of the evidence is against a higher rating of 
30 percent for severe impairment.  The Board notes first that 
subsequent to his October 2001 surgery, he has not required 
any additional surgical repair of his left knee.  
Additionally, he is able to walk unaided, without the need 
for a cane, crutches, or other assistance devices.  
Furthermore, the various VA and private records note no worse 
than slight to moderate laxity in his left knee.  Motor 
strength and deep tendon reflexes have at all times been 
within normal limits, and despite the veteran's complaints of 
pain, range of motion has been full or near full for both 
flexion and extension on both private and VA examinations.  
Overall, the preponderance of the evidence is against the 
award of a 30 percent initial rating for the veteran's left 
knee disability.  As the veteran has not displayed impairment 
equivalent to a 30 percent rating at any time since the 
effective date of the grant of service connection, there is 
no basis for a staged rating in the present case.  Id.  

The veteran also asserts that a separate compensable rating 
is warranted for his osteoarthritis of the left knee.  As 
noted above, limitation of motion must be considered for knee 
disabilities rated under Diagnostic Codes 5257 or 5259.  
However, the evidence submitted by the veteran, consisting of 
a September 2007 VA X-ray report, does not confirm the 
definite presence of osteoarthritis.  Rather, it notes "very 
mild narrowing of the medial compartment", which "may 
reflect early osteoarthritis" (emphasis added).  In Obert v. 
Brown, the Court held that a medical opinion expressed in 
terms of "may" also implies "may or may not" and is too 
speculative to establish a plausible claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  Regardless, the Board further 
observes that even if arthritis of the left knee was found, 
the evidence of record, including the July 2002 and May 2007 
VA examination reports and the October 2007 clinical 
notation, continues to reflect both full extension and full 
flexion.  VAOPGCPREC 23- 97 specifically states: 

Of course, a separate rating must be based 
upon additional disability.  When a knee 
disorder is already rated under Code 5257, 
the veteran must also have limitation of 
motion under Code 5260 or Code 5261 in order 
to obtain a separate rating for arthritis.  
If the veteran does not at least meet the 
criteria for a zero-percent rating under 
either of those Codes, there is no additional 
disability for which a rating may be 
assigned.  Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997) (assignment of 
zero-percent ratings is consistent with 
requirement that service connection may be 
granted only in cases of currently existing 
disability).  Where additional disability is 
shown, however, a veteran rated under 
Code 5257 can also be compensated under 
Code 5003 and vice versa.  (Bolded text in 
original).  

Thus, because the veteran does not meet the criteria even for 
a noncompensable rating under either Diagnostic Code 5260 or 
5261 (flexion limited to 60 degrees or extension limited to 5 
degrees, respectively), a separate compensable rating under 
VAOPGCPREC 23- 97 is not warranted at the present time for 
osteoarthritis, if any, of the left knee.  

Likewise, evaluation of the veteran's left knee disability 
under any other criteria pertinent to knee disabilities would 
not result in an initial rating in excess of 20 percent.  The 
veteran does not have ankylosis of the left knee (Diagnostic 
Code 5256) or impairment of the left tibia or fibula 
(Diagnostic Code 5262).  While he has experienced some 
dislocation of the cartilage of the left knee, Diagnostic 
Code 5258, for such disability, provides no higher than a 20 
percent rating for this impairment.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's left knee disability has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself, as the veteran remains employed.  Therefore, referral 
of this case to the Director of Compensation and Pension 
Service for consideration of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.

In conclusion, the evidence supports an increased initial 
rating of 20 percent and no higher for the veteran's 
residuals of a left knee injury, status post meniscectomy.  
As a preponderance of the evidence is against the award of an 
initial rating in excess of 20 percent, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  




ORDER

Entitlement to service connection for bilateral tinnitus is 
granted.  

Entitlement to a 20 percent initial rating for residuals of a 
left knee injury, status post meniscectomy is granted, 
subject to the laws and regulations governing the payment of 
VA monetary benefits.  



____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


